DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse in the reply filed on March 25, 2021, is acknowledged.  The restriction of January 26, 2021, is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2014/0137645 (“Villella) in view of U.S. Patent Pub. 2005/0189957 (“Lopez”).
Claim 1
Villella discloses a method for assessing a thermal path associated with an integrated circuit, the method comprising: measuring a first temperature of at least one thermal sensing device associated with the integrated circuit (paragraph [0004], reference ambient temperature); applying heat to at least a portion of the integrated circuit according to the heat application mode (paragraph [0004]); measuring a second temperature of the at least one thermal sensing device associated with the integrated circuit (paragraph [0004]); determining a difference between the first temperature and the second temperature; and determining whether a thermal path between the integrated circuit and an associated substrate is sufficient based on a comparison of the 
Villella discloses a plurality of testing modes (paragraph 0017]) but does not appear to explicitly disclose identifying a heat application mode based on a design type of the integrated circuit.
Lopez discloses using burn in testing for multiple types of circuit (paragraph [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated identifying a heat application mode based on a design type of the integrated circuit, as disclosed by Lopez, in view of Villella, for the purpose of providing IC temperature control (Lopez, paragraph [0003]).
  
Claim 2
Villella in view of Lopez discloses the method of claim 1, wherein the heat application mode includes at least one of a first test mode, a second test mode, and a normal operation mode (Lopez, paragraph [0035], fault testing with replacing modular units, paragraph [0036], constant current, paragraph [0010], burn in testing).      

Claim 3
Villella in view of Lopez discloses the method of claim 2, wherein the first test mode includes a low error-heating mode (Lopez, paragraph [0035], fault testing with replacing modular units).     

Claim 4 
Villella in view of Lopez discloses the method of claim 2, wherein the second test mode includes a current limit mode (Lopez, paragraph [0036], constant current).      

Claim 5
Villella in view of Lopez discloses the method of claim 2, wherein the normal operation mode corresponds to normal operating characteristics of the integrated circuit (Lopez, paragraph [0010], burn in testing).      

Claim 6 
Villella in view of Lopez discloses the method of claim 1, wherein the initial temperature corresponds to a baseline temperature of the design type corresponding to the integrated circuit at a time prior to heat being applied (Villella, paragraph [0019], reference temperature).        

Claim 7
Villella in view of Lopez discloses the method of claim 1, wherein the subsequent temperature corresponds to a temperature of the design type corresponding to the integrated circuit at a time after heat is applied (Lopez, paragraph [0010], burn in testing).      
Claim 15
Villella discloses a method for characterizing a first integrated circuit, the method comprising: measuring an initial temperature of at least a portion of the first integrated circuit (paragraph [0004], reference ambient temperature); applying heat to at least a portion of the first integrated circuit according to at least one heat application mode of a plurality of heat application 

Claim 16
Villella discloses the method of claim 15.
Villella discloses a plurality of testing modes (paragraph 0017]) but does not appear to explicitly disclose wherein the plurality of heat application modes includes at least one of a first test mode, a second test mode, and a normal operation mode.  
Lopez discloses using burn in testing which includes current limiting, fault, and normal operation (paragraphs [0010, 0035-0036]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the plurality of heat application modes includes at least one of a first test mode, a second test mode, and a normal operation mode, as disclosed by Lopez, in view of Villella, for the purpose of providing IC temperature control (Lopez, paragraph [0003]).

Claim 17
Villella in view of Lopez discloses the method of claim 16, wherein the first test mode includes a low error-heating mode (Lopez, paragraph [0035], fault testing with replacing modular units).    

Claim 18
Villella in view of Lopez discloses the method of claim 16, wherein the second test mode includes a current limit mode (Lopez, paragraph [0036], constant current).    

Claim 19
Villella in view of Lopez discloses the method of claim 16, wherein the normal operation mode corresponds to normal operating characteristics of the first integrated circuit (Lopez, paragraph [0010], burn in testing).    

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2005/0189957 (“Lopez”) in view of U.S. Patent Pub. 2014/0137645 (“Villella).
Claim 8
Lopez discloses an integrated circuit thermal path assessment system, comprising: an integrated circuit thermally attached to at least one substrate of a printed circuit board (testing board 32 with IC  package 54); at least one thermal sensing device associated with the integrated circuit (temperature sensor 48); and a controller in communication with the integrated circuit (controller 42), the controller configured to: identify a heat application mode based on a design type of the integrated circuit (paragraph [0037, 0058]); measure a first temperature of at least one 
Lopez discloses forming a thermal path between an IC and temperature sensor (paragraph [0060] but does not appear to explicitly disclose measure a second temperature of the at least one thermal sensing device associated with the integrated circuit; determine a difference between the first temperature and the second temperature; and determine whether a thermal path associated with the integrated circuit is sufficient based on a comparison of the difference between the first temperature and the second temperature with a predetermined difference between an initial temperature and a subsequent temperature of the at least one thermal sensing device.  
Villella discloses second a first and second temperature and adjusting the temperature to also adjust the thermal link forming a thermal path between two components (paragraphs [0016-0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated measure a second temperature of the at least one thermal sensing device associated with the integrated circuit; determine a difference between the first temperature and the second temperature; and determine whether a thermal path associated with the integrated circuit is sufficient based on a comparison of the difference between the first temperature and the second temperature with a predetermined difference between an initial temperature and a subsequent temperature of the at least one thermal sensing device, as disclosed by Villella, into the system of Lopez, for the purpose of determining thermal conductivity of the system (Villella, paragraphs [0016-0017])

Claim 9
Lopez in view of Villella discloses the system of claim 8, wherein the thermal path includes at least one of a solder connect between the IC and the at least one substrate of the printed circuit board and a thermal interface between the printed circuit board and an associated pedestal (Lopez, heat sink 46).  

Claim 10
Lopez in view of Villella discloses the system of claim 8, wherein the heat application mode includes a low error-heating mode (Lopez, paragraph [0035], fault testing with replacing modular units).  

Claim 11
Lopez in view of Villella discloses the system of claim 8, wherein the heat application mode includes a current limit mode (Lopez, paragraph [0036], constant current).  

Claim 12
Lopez in view of Villella discloses the system of claim 8, wherein the heat application mode corresponds to normal operating characteristics of the integrated circuit (Lopez, paragraph [0010], burn in testing).  

Claim 13
Lopez in view of Villella discloses the system of claim 8, wherein the initial temperature corresponds to a baseline temperature of the design type corresponding to the integrated circuit at a time prior to heat being applied (Lopez, paragraph [0010], burn in testing).      

Claim 14
Lopez in view of Villella discloses the system of claim 8, wherein the subsequent temperature corresponds to a temperature of the design type corresponding to the integrated circuit at a time after heat is applied (Lopez, paragraph [0010], burn in testing).    

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2014/0137645 (“Villella”) in view of U.S. Patent Pub. 2005/0189957 (“Lopez”), further in view of U.S. Patent Pub. 2003/0034848 (“Norman”).
Claim 20
Villella in view of Lopez discloses the method of claim 15.
Villella in view of Lopez does not appear to explicitly disclose wherein at least one of the initial temperature and the subsequent temperature is stored in a register on integrated circuits having a design type corresponding to the first integrated circuit.
Norman discloses a register for storing temperature and voltage output (paragraph [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein at least one of the initial temperature and the subsequent temperature is stored in a register on integrated circuits having a design type corresponding to the first integrated circuit, as disclosed by Norman, into the method of Villella in view of Lopez, for the purpose of being adapted to store corrective vectors (Norman, paragraph [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853